Citation Nr: 1739851	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to increases in the "staged" ratings (of 20 percent prior to May 20, 2011 and 40 percent from that date) for postoperative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's 100 percent rating for his service-connected prostate cancer and assigned a rating of 10 percent effective January 1, 2010.  A September 2010 rating decision increased the evaluation to 20 percent, effective January 1, 2010.  An October 2011 determination (supplemental statement of the case (SSOC)) further increased the evaluation to 40 percent, effective May 20, 2011. 

In May 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

The matter was previously before the Board and remanded for additional development in November 2013 (when the Board also granted entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU); subsequently implemented by the RO effective from May 20, 2011) and December 2016.  


FINDINGS OF FACT

1.  Prior to April 13, 2011, the Veteran's prostate cancer residuals did not include renal dysfunction; leakage requiring the use of absorbent materials; a daytime voiding interval of less than one hour or five or more instances of voiding per night; obstructed voiding; or urinary tract infections.

2.  From April 13, 2011, the Veteran's prostate cancer residuals have not required the use of an appliance, or the wearing of absorbent materials which must be changed more than four times per day, or been productive of renal dysfunction.

CONCLUSION OF LAW

The Veteran's residuals of prostate cancer warrant "staged" ratings of 20 percent (and not higher) prior to April 13, 2011 and 40 percent (and not higher) from that date.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code (Code) 7527, 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  

Malignant neoplasms of the genitourinary system are to be rated 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the residuals shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Code 7528.

The Veteran's prostate cancer is in remission, as will be described below.  Therefore, VA has rated his residuals which have been primarily manifested by erectile dysfunction and urinary retention or leakage/incontinence (renal dysfunction is not show by the record or claimed by the Veteran).  

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  That which requires the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  That which requires the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a. 

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id. 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  Obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following warrants a 10 percent rating: post-void residuals greater than 150 cc, uroflowmetry of markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every 2 to 3 months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id. 

Urinary tract infection with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

A June 2006 rating decision granted service connection for prostate cancer, rated 100 percent from March 24, 2005, the date of receipt of the Veteran's claim for service connection.  The 100 percent rating remained in effect until January 1, 2010, when it was decreased to 10 percent disabling.  The decrease was based on an August 2009 VA examination which included a finding of urinary frequency every 3 hours during the daytime and nocturia times 2.  The Veteran denied urge or stress incontinence and did not use pads or diapers. 

In support of his disagreement with the rating reduction, the Veteran submitted a November 2009 letter from his urologist, C.A., M.D., F.A.C.S., which noted that the Veteran's "quality of life has been affected by his urological conditions, as he suffers from erectile dysfunction (a direct result of his treatments), and a neurogenic bladder which causes urinary frequency and urge incontinence (also directly linked to his underlying condition and subsequent treatment)."  Further, in his December 2009 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal), the Veteran described his urinary frequency as "daytime voiding interval between one and two hours, or; awakening to void three to four times per night."  Accordingly, a September 2010 rating decision increased the evaluation to 20 percent, effective January 1, 2010 (the date on which his 100 percent rating was reduced).  [Notably, a September 2006 rating decision granted service connection for erectile dysfunction, separately rated zero percent disabling from March 24, 2005, the date of receipt of claim for service connection.]

An April 2011 letter from the Veteran's physician, J.S.S., M.D., F.A.C.S., notes the Veteran's history of prostate cancer and dysfunctional voiding, including urinary frequency and nocturia.  Dr. S. also noted that physical examination revealed an enlarged prostate.  

In a statement received from the Veteran on April 13, 2011, he recalled his August 2009 VA examination when he reported daytime voiding frequency of 3 to 6 and 3 to 5 in the evening.  In a subsequent letter received from the Veteran in April 2011, in addition to his erectile dysfunction, he indicated that he is no longer able to go out as frequently as before because of embarrassment caused by constantly looking for a bathroom due to his urinary problems.  He stated that this also causes problems with work and has caused him to become depressed.  [Notably, service connection has been granted for major depressive disorder associated with residuals of prostate cancer, separately rated 30 percent from October 4, 2010, the date of receipt of the claim for service connection)]. 

A May 20, 2011 report of VA genitourinary examination notes no history of renal dysfunction.  Urinary flow was described as daytime urgency and frequency every one to one and a half hours and nocturia 4 to 5 times.  There was some hesitancy, stream was fair and there was no dysuria.  The examiner also noted urge incontinence with no use of pads or diaper.  There were no recurrent urinary tract infections, renal colic or bladder stones or acute nephritis.  Treatment was with diet and medication; the Veteran had undergone no catheterizations, dilations or drainage procedures.  There was no difficulty with his ADLs (activities of daily living).  The diagnosis was prostate cancer, status post brachytherapy and hormones in 2006, resulting in urge incontinence and organic erectile dysfunction.  

Private treatment records include July 2011 Emergency Department Discharge Instructions which show a diagnosis of unspecified urinary retention and note that the Veteran "had a Foley catheter placed to drain urine."  A second July 2011 Emergency Department Discharge Instructions shows diagnoses of Foley catheter complication and hematuria.  The Veteran subsequently underwent cystourethroscopy with irritation and evacuation of multiple obstructive clots.  

A July 2011 VA mental disorders examination report notes that the Veteran reported "recurring prostate problems including blood in his urine and overactive bladder, which keeps him up at night."

Accordingly, an October 2011 determination (SSOC) further increased the evaluation to 40 percent, effective May 20, 2011, the date of VA examination showing increased urinary frequency (nocturia 4 to 5 times per night).  

Private treatment records show hospitalization for urinary retention in January and February 2012, when he underwent placement of a Foley catheter.  He was subsequently hospitalized in February 2012 for prostatic urethra showing severe acute and chronic hemorrhagic inflammation and fibrous scarring and underwent surgery.  An August 2012 private treatment record shows a primary diagnosis of urinary retention and additional diagnoses of hematuria, benign prostatic hypertrophy and urethral stricture.  These records include a September 2012 Emergency Department Discharge Instructions which shows treatment for urinary retention with placement of Foley catheter.  In October 2012, the Veteran underwent surgery for bladder neck contracture, history of prostate cancer, status post seed, status post transurethral resection of prostate.  A subsequent October 2012 Emergency Department Discharge Instructions shows continued treatment for urinary retention.  

A May 2013 statement from Dr. S notes the Veteran's history of prostate cancer, status post radiation therapy with multiple urinary symptoms including incomplete bladder emptying, urinary retention, nocturia, urinary frequency and enlarged bladder neck/prostate.  Dr. S also noted that the Veteran had "had numerous surgical procedures over the past (2) years including transurethral resection of the prostate and bladder neck, meatal-urethral dilations with numerous recurrence of prostatic/bladder neck strictures due to his prostate cancer."  Dr. S stated that the Veteran "requires continuous follow-up treatment for his conditions with flare-ups than can occur at any time without warning" and has resulted in the Veteran's total disability.  [As noted above, a November 2013 Board decision granted entitlement to a TDIU rating, which has been implemented from May 20, 2011.]

During his May 2013 Board hearing, the Veteran repeated his assertion that he reported urinary frequency as "three to five or more;" however, the August 2009 examiner incorrectly indicated urinary frequency as "two or less."  The Veteran testified that, from January 1, 2010 to May 19, 2011 (the period during which his prostate cancer residuals have been rated 20 percent), he was working full-time and required no catheterization.  He further testified that, from May 20, 2011 forward (the period during which the residuals of his prostate cancer have been rated 40 percent), his initial hospitalization was in July 2011 and he has had a series of hospitalizations and catheterizations since that time.  

In response to a March 2015 VA request for treatment records in connection with the Veteran's residuals of prostate cancer since 2009 (pursuant to the November 2013 Board remand), the Veteran provided VA authorization to obtain treatment records which shows that his initial hospitalization in connection with complications of prostate cancer (urinary retention) was in July 2011.  The Veteran also provided a statement indicating that all his records had been submitted during his hearing.  

A March 2016 report of VA prostate cancer examination notes diagnoses of prostate cancer and complications of treatment of prostate cancer with 3 surgeries and 2 residuals, identified as urinary incontinence and erectile dysfunction.  The examiner noted that the Veteran's prostate cancer therapy was complicated by a urinary stricture due to the radiation therapy; the stricture caused urinary retention/urinary obstruction which led to repeated urinary tract infections (including a 3-day hospitalization in 2012).  The Veteran was tried on medical therapy (which has continued), had to catheterize himself for 18 months due to urinary retention/urinary obstruction, underwent 3 subsequent surgeries (trans-urethral resection of prostate (TURP)) to dilate the urinary tract (in 2011, 2012 and 2013) and has had no more urinary retention/obstruction/urinary tract infection since the last surgery.  However, now he experiences the opposite, urinary incontinence.  The examiner noted that the prostate cancer was in remission and resulted in voiding dysfunction which required absorbent material which must be changed 2 to 4 times per day and increased urinary frequency resulting in daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more times.  Use of an appliance was not required.  

VA assigned a 100 percent evaluation from March 24, 2005, the date of receipt of the Veteran's claim for service connection, until January 1, 2010, when it was reduced to 10 percent disabling based on an August 2009 VA examination.  The provisions of 38 C.F.R. § 4.115b, Code 7528, contain a temporal element wherein a 100 percent disability rating ceases, by operation of law, following a six-month convalescence period which starts upon the conclusion of cancer treatment.  See Tatum v. Shinseki, 26 Vet. App. 443 (2014) (determining that the 100 percent rating under Code 7528 is authorized for six months following treatment for cancer followed by a disability rating for treatment for residuals of cancer).  Therefore, the rating decrease from 100 percent to 10 percent was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).  Accordingly, the rating reduction provisions of 38 C.F.R. §§ 3.343 and 3.344 do not apply (and restoration of the 100 percent rating as argued by the Veteran's attorney (prior to the Veteran selecting Texas Veterans Commission as his representative) is not warranted).  See e.g., April 25, 2013 letter from Veteran's attorney and May 2013 hearing transcript.  

As to the 20 percent evaluation prior to April 13, 2011, the Board finds a higher evaluation is not warranted.  The evidence of record during this period shows that the Veteran's residuals of prostate cancer were manifested by a neurogenic bladder resulting in urinary frequency and urge incontinence, as noted by Dr. A, and "daytime voiding interval between one and two hours, or; awakening to void three to four times per night," as reported by the Veteran on his December 2009 substantive appeal.  Without demonstration that the Veteran has renal dysfunction, voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day or urinary frequency manifested by daytime voiding interval of less than one hour or awakening to void 5 or more times per night, the service-connected residuals of prostate cancer does not meet the criteria for assignment of a rating in excess of 20 percent for this period of the appeal.  Accordingly, a rating in excess of 20 percent for the service-connected residuals of prostate cancer is not warranted for the period prior to April 13, 2011.  

The Board also finds that the 40 percent rating for residuals of prostate cancer is warranted from the earlier period of April 13, 2011, because the Veteran competently and credibly reported daytime voiding frequency of 3 to 6 and 3 to 5 in the evening (although the Veteran was attempting to correct the August 2009 examination report, this is the first time the record suggests voiding frequency of awakening to void five or more times per night).  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating for the Veteran's prostate cancer residuals is warranted beginning April 13, 2011.

However, the Board finds that an increased 60 percent rating is not warranted at any time during the appeal period.  The 40 percent rating for the Veteran's residuals of prostate cancer is based on his reported night time voiding of 5 or more times and use of absorbent materials which must be changed 2 to 4 times per day, as noted on the May 20, 2011 VA examination report.  The maximum assignable rating for urinary frequency is 40 percent, and the only bases for a rating in excess of 40 percent under the applicable criteria would be for renal dysfunction (manifested by constant albuminuria with some edema; definite decrease in kidney function; or hypertension to at least 40 percent disabling under Code 7101) or if there was continual urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Such symptoms are not shown by the record (or claimed by the Veteran).  Accordingly, a rating in excess of 40 percent for the service-connected residuals of prostate cancer for the period from April 13, 2011 must be denied.  

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue. 

In sum, the preponderance of the evidence is against the assignment of a rating for residuals of prostate cancer in excess of 20 percent prior April 13, 2011 and warrants an increased 40 percent rating from this (earlier effective) date.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Extraschedular ratings are assigned in cases where an exceptional or unusual disability picture is presented that renders application of regular rating schedular standards impractical, due to factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that disability picture are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  However, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In the January 2017 remand, the Board referred the claim to the Director of Compensation Service (Director) for consideration of an extraschedular rating for the Veteran's prostate cancer residuals under the provisions of 38 C.F.R. § 3.321 and 4.16(b) (for TDIU based on a single disability as part of an increased rating claim).  

In a May 2017 Administrative Review, the Director of Compensation concluded an extraschedular rating for the Veteran's residuals of prostate cancer was not warranted.  The Director's conclusions are reviewable by the Board.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala, the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Id. at 453-5.  As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard."  Id. at 453.

As described above, review of the record shows that, since January 1, 2010, the date of decrease in the Veteran's schedular rating for prostate cancer from 100 percent to 20 percent disabling, until April 13, 2011, the Veteran's residuals of prostate cancer were manifested by a neurogenic bladder resulting in urinary frequency and urge incontinence and "daytime voiding interval between one and two hours, or; awakening to void three to four times per night."  Also as noted above, from April 13, 2011, it is reasonably shown that the Veteran's prostate cancer residuals increased in severity and were productive of daytime voiding frequency of 3 to 6 and 3 to 5 in the evening, so as to warrant a 40 percent rating.  Renal dysfunction or continual urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day so as to warrant in increased 60 percent rating is not shown.  The Veteran retired in May 2011 due to his disabilities, including prostate cancer residuals, and he has been awarded a TDIU rating based on his service connected disabilities since he stopped working.  [Notably, because the Veteran is in receipt of TDIU under 38 C.F.R. § 4.16 for the effect of the combination of his service-connected disabilities, the Board's extraschedular analysis is limited to the singular effect of his prostate cancer residuals.]

Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's residuals of prostate cancer.  The Veteran's primary contention is that he has urine leakage, which is contemplated in the rating schedule.  Further, the record shows frequent hospitalization for infections and catheterizations starting in July 2011.  However, although the rating criteria provides for a 30 percent rating for symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times per year) and/or requiring continuous intensive management; these complications initially started during the appeal period when the Veteran was in receipt of a 40 percent rating for his prostate cancer residuals.  Thus, the Board finds that the residuals of the Veteran's prostate cancer are contemplated by the rating criteria and suggest no exceptional or unusual disability picture.  As such, application of extraschedular is not warranted.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating in excess of 20 percent prior to April 13, 2011 and 40 percent from that date for the Veteran's prostate cancer residuals on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  As such, the Board finds there is no unusual or exceptional disability pattern that would render application of the regular rating criteria impractical.  Therefore, an extraschedular rating for residuals of prostate cancer is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer, for the period prior to April 13, 2011, is denied.

Entitlement to an evaluation of 40 percent, and no higher, for residuals of prostate cancer, for the period beginning April 13, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


